UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/12/2021
                                                                       :
STRIKE 3 HOLDINGS, LLC,                                                :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-cv-3971 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
JOHN DOE,                                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Strike 3 Holdings, LLC (“Strike 3”) moves ex parte for leave to serve a third-

party subpoena on Verizon Fios, the internet service provider of John Doe, pursuant to Rule

26(d)(1) of the Federal Rules of Civil Procedure. Plaintiff seeks to ascertain the identity of John

Doe, who, it claims, is illegally distributing its copyrighted content through peer to peer file

sharing. For the reasons set forth below, Plaintiff’s motion is granted.

                                               BACKGROUND

        Strike 3 is an owner and distributor of adult films. Dkt. No. 1 (“Compl.”) ¶ 2-3. Strike 3

alleges that John Doe is illegally downloading and distributing Strike 3’s films through the

BitTorrent protocol, a system designed to distribute large files through the internet. Id. ¶ 4.

Strike 3 has identified John Doe only through an IP address. Id. ¶ 5. Thus, Strike 3 moves for

leave to serve a third-party subpoena on Verizon Fios, John Doe’s internet service provider, as it

is “the only party with the information necessary to identify Defendant by correlating the IP

address with John Doe’s identity.” Dkt. No. 7 at 1.

        Strike 3 is a serial litigant. Over the last few years, it “has brought thousands of cases
exactly like this one in courts around the country.” Strike 3 Holdings, LLC v. Doe, 2019 WL

5459693, at *1 (S.D.N.Y. Oct. 9, 2019). In support of Plaintiff’s claims, it has submitted the

Declaration of its investigator, David Williamson, who used forensic software to track the

distribution of Strike 3’s videos through BitTorrent. Dkt. No. 7-1.

                                         DISCUSSION

       Under Rule 26(d)(1), a party “may not seek discovery from any source before the parties

have conferred as required by Rule 26(f), except . . . by court order.” Courts grant such orders

according to “a flexible standard of reasonableness and good cause.” Strike 3, 2019 WL

5459693, at *1. The Second Circuit has held that there are five principal factors a court should

consider when deciding whether a party has established good cause for purposes of Rule

26(d)(1):

       (1) [the] concrete[ness of the plaintiff’s] showing of a prima facie claim of
       actional harm, . . . (2) [the] specificity of the discovery request, . . . (3) the
       absence of alternative means to obtain the subpoenaed information, . . . (4) [the]
       need for the subpoenaed information to advance the claim, . . . and (5) the
       [objecting] party’s expectation of privacy.

Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010) (quoting Sony Music Ent. Inc. v.

Does 1-40, 326 F. Supp. 2d 556, 564 (S.D.N.Y. 2004) (Chin, J.)).

                                           ANALYSIS

       Plaintiff has shown that the Arista factors weigh in favor of granting it leave to serve a

third-party subpoena. First, it has made a prima facie showing of copyright infringement. In

order to make out a prima facie case, a plaintiff must show (1) ownership of a valid copyright,

and (2) copying of constituent elements of the work that are original. Feist Publ’ns, Inc. v. Rural

Tel. Serv. Co., 499 U.S. 340, 361 (1991). Plaintiff has adequately alleged that it owns a valid

copyright in its videos, which are registered with the United States Copyright Office. Compl. ¶
45. As for the second element of the allegation, the distribution of copyrighted material through

file sharing services qualifies as copyright infringement. See, e.g., Sony Music, 326 F. Supp. 2d

at 565-66 (“[T]he use of P2P systems to download and distribute copyrighted music has been

held to constitute copyright infringement.”). Plaintiff has alleged that John Doe transmitted

Plaintiff’s works through file sharing and has presented a declaration and forensic evidence

supporting the allegation. Dkt. Nos. 1-1, 7-1. Thus, Plaintiff has made out a prima facie case of

copyright infringement.

       Second, Plaintiff has made a sufficiently specific discovery request. Strike 3’s request is

limited to the name and address of the subscriber associated with Defendant’s IP address. Courts

addressing similar cases involving Plaintiff have determined that this information “is limited to a

highly specific set of facts.” See, e.g., Strike 3, 2019 WL 5459693, at *3 (quoting Strike 3

Holdings, LLC v. Doe, 2018 WL 5818100, at *1 (S.D.N.Y. Oct. 15, 2018); see also, John Wiley

& Sons, Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012) (holding that “the name and

address of the subscriber associated with [a defendant’s] IP address” was a sufficiently specific

request). The limited information is needed in order to allow Plaintiff to serve Defendant and it

is “sufficient specific to accomplish that end.” Strike 3 Holdings v. Doe, 2019 WL 1529339, at

*3 (W.D.N.Y. Apr. 8, 2019).

       Third, Strike 3 has shown that it cannot obtain the information any other way. It alleges

that BitTorrent software is “largely anonymous except insofar as it requires a user to broadcast

the user’s IP address.” Dkt. No. 7 at 11 (quoting John Wiley, 284 F.R.D. at 190). The only

entity that can connect a user’s IP address to his identity is the user’s internet service provider.

Thus, Strike 3 has adequately shown that it cannot obtain the user’s identity through an

alternative means.
       Fourth, the information is needed to advance the claim. Congress has given Strike 3 a

right to protect its material. The Court does not judge the value of that material. Strike 3 argues

that it cannot exercise its rights and protect its material without first ascertaining Defendant’s

identity and then serving him. Id. at 8. Unless the ISP identifies the user, the case cannot move

forward.

       The fifth and final factor asks whether the subpoena should be granted in light of the

party’s expectation of privacy. Courts in this circuit have held that “ISP subscribers have a

minimal expectation of privacy in the sharing of copyrighted material.” Strike 3 Holdings, LLC

v. Doe, 2019 WL 4493342, at *2 (S.D.N.Y. Aug. 21, 2019) (quoting Malibu Media, LLC v. John

Does 1-11, 2013 WL 3732839, at *6 (S.D.N.Y. July 16, 2013)). Plaintiff’s interest in learning

Defendant’s name for the purpose of service outweighs this minimal privacy interest.

       Thus, the Arista factors weigh in favor of granting Strike 3’s request. In cases involving

the distribution of adult content, however, courts have regularly found that a protective order

should issue in connection with the subpoena “in light of the substantial risk for false positive

identifications that could result in ‘annoyance, embarrassment, oppression, or undue burden or

expense.’” Strike 3 Holdings, LLC v. Doe, 329 F.R.D. 518, 522 (S.D.N.Y. 2019) (quoting Fed.

R. Civ. P. 26(c)(1)). In particular, the Court will direct the ISP to serve John Doe with a copy of

the subpoena and will accord John Doe 60 days from the date of service of the subpoena on him

to file any motions with this Court contesting the subpoena (including a motion to quash or

modify the subpoena), as well as any request to litigate the subpoena anonymously. Such

procedure strikes the appropriate balance between plaintiff’s rights and defendant’s privacy

interests. Moreover, Strike 3 does not object to such an order, noting that it “respectfully

encourages the Court to establish such procedures here, should the Court find it appropriate.”
Dkt. No. 7 at 9. Thus, the Court concludes that there is good cause to issue a protective order in

connection with the subpoena.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s motion is granted. The Court will issue a protective

order in connection with the subpoena.

       Accordingly, IT IS HEREBY ORDERED that Strike 3 may serve a Rule 45 subpoena on

Verizon Fios, the ISP identified in its motion, to obtain information to identify John Doe,

specifically his or her true name and current and permanent address. Strike 3 shall not request

any additional information, including, but not limited to, an email address or telephone number.

The subpoena shall have a copy of this order attached, along with the attached “Notice to

Defendant.”

       IT IS FURTHER ORDERED that Verizon Fios will have 60 days from the date of

service of the Rule 45 subpoena upon them to serve John Doe with a copy of the subpoena, a

copy of this order, and a copy of the “Notice to Defendant.” Verizon Fios may serve John Doe

using any reasonable means, including written notice sent to his or her last known address,

transmitted either by first-class mail or via overnight service;

       IT IS FURTHER ORDERED that John Doe will have 60 days from the date of service of

the subpoena to file any motions with this Court contesting the subpoena (including a motion to

quash or modify the subpoena), as well as any request to litigate the subpoena anonymously. If

he or she decides to contest the subpoena, he or she shall at the same time notify Verizon Fios so

that it is on notice not to release any of John Doe’s contact information to Strike 3 until the Court

rules on any such motions;

       IT IS FURTHER ORDERED that if neither John Doe nor Verizon Fios contests the
subpoena within the 60-day period, Verizon Fios shall have 10 days to produce the information

responsive to the subpoena to Strike 3; and that any information disclosed to Strike 3 in response

to the subpoena may be used by Strike 3 solely to protect its rights as set forth in its complaint.


       SO ORDERED.



Dated: May 12, 2021                                 __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                   NOTICE TO DEFENDANT

1. You are a defendant in Strike 3 Holdings, LLC v. John Doe, 1:21-cv-03971-LJL, a case now
pending before the Honorable Lewis J. Liman, United States District Judge for the Southern
District of New York.

2. Attached in Judge Liman’s Order, dated May 12, 2021, which sets forth certain deadlines and
procedures related to this case.

3. You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you
may represent yourself without the assistance of a lawyer). If you choose to proceed pro se, all
communications with the Court should be through the Pro Se Office of the United States District
Court for the Southern District of New York. The Pro Se Office is located in Room 230 of the
United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and may be reached at (212)
805-0175.

4. The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded
and/or distributed movies on your computer.

5. The plaintiff may not know your actual name or address, but it does know the Internet
Protocol address (“IP address”) of the computer associated with the alleged downloading and/or
distributing.

6. The plaintiff has filed subpoenas requesting your identity and contact information from your
Internet Service Provider (“ISP”).

7. If you do not want your ISP to provide this information to the plaintiff and you believe there is
a legal basis for the ISP to withhold the information, you may file a motion to “quash” or
“modify” the subpoena. This must be done within 60 days of the date that you receive notice
from your ISP that you are a defendant in this case. If you choose to proceed pro se, your motion
to quash or modify the subpoena should be mailed to the Pro Se Office, as described in
paragraph 3.

8. If you move to quash the subpoena or otherwise move to prevent your name from being turned
over to the plaintiff, you may proceed anonymously at this lime, Nevertheless, if you are
representing yourself, you will have to complete an information card that you can obtain from
the Pro Se Office of the Court. This information is solely for use by the Court and the Court will
not provide this information to lawyers for the plaintiff unless and until it determines there is no
basis to withhold it. The Court must have this information so that it may communicate with you
regarding the case.

9. Even if you do not file a motion to quash or modify the subpoena, you may still proceed in this
case anonymously at this time. This means that the Court and the plaintiff will know your
identity and contact information, but your identity will not be made public unless and until the
Court determines there is no basis to withhold it.

10. If you want to proceed anonymously without filing a motion to quash or modify the
subpoena, you (or, if represented, your lawyer) should provide a letter stating that you would like
to proceed anonymously in your case. If you choose to proceed pro se, your letter should be
mailed to the Pro Se Office, as described in paragraph 3. This must be done within 60 days of the
date that you receive notice from your ISP that you are a defendant in this case. You should
identify yourself in your letter by the case in which you are a defendant and your IP address. If
you submit this letter, then your identity and contact information will not be revealed to the
public unless and until the Court says otherwise.
